
	

114 HR 149 IH: To amend the Federal Election Campaign Act of 1971 to permit candidates for election for Federal office to designate an individual who will be authorized to disburse funds of the authorized campaign committees of the candidate in the event of the death of the candidate.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 149
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to permit candidates for election for Federal
			 office to designate an individual who will be authorized to disburse funds
			 of the authorized campaign committees of the candidate in the event of the
			 death of the candidate.
	
	
		1.Designation of Individual Authorized to Make Campaign Committee Disbursements in Event of Death of
			 Candidate
			(a)In GeneralSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at
			 the end the following new subsection:
				
					(j)
						(1)Each candidate may, with respect to each authorized committee of the candidate, designate an
			 individual who shall be responsible for disbursing funds in the accounts
			 of the committee in the event of the death of the candidate, and may also
			 designate another individual to carry out the responsibilities of the
			 designated individual under this subsection in the event of the death or
			 incapacity of the designated individual or the unwillingness of the
			 designated individual to carry out the responsibilities.
						(2)In order to designate an individual under this subsection, the candidate shall file with the
			 Commission a signed written statement (in a standardized form developed by
			 the Commission) that contains the name and address of the individual and
			 the name of the authorized committee for which the designation shall
			 apply, and that may contain the candidate’s instructions regarding the
			 disbursement of the funds involved by the individual. At any time after
			 filing the statement, the candidate may revoke the designation of an
			 individual by filing with the Commission a signed written statement of
			 revocation (in a standardized form developed by the Commission).
						(3)Upon the death of a candidate who has designated an individual for purposes of paragraph (1), funds
			 in the accounts of each authorized committee of the candidate may be
			 disbursed only under the direction and in accordance with the instructions
			 of such individual, subject to the terms and conditions applicable to the
			 disbursement of such funds under this Act or any other applicable Federal
			 or State law (other than any provision of State law which authorizes any
			 person other than such individual to direct the disbursement of such
			 funds).
						(4)Nothing in paragraph (3) may be construed to grant any authority to an individual who is designated
			 pursuant to this subsection other than the authority to direct the
			 disbursement of funds as provided in such paragraph, or may be construed
			 to affect the responsibility of the treasurer of an authorized committee
			 for which funds are disbursed in accordance with such paragraph to file
			 reports of the disbursements of such funds under section 304(a)..
			(b)Inclusion of Designation in Statement of Organization of CommitteeSection 303(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103(b)) is amended—
				(1)in paragraph (5), by striking and at the end;
				(2)in paragraph (6), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(7)in the case of an authorized committee of a candidate who has designated an individual under
			 section 302(j) (including a second individual designated to carry out the
			 responsibilities of that individual under such section in the event of
			 that individual’s death or incapacity or unwillingness to carry out the
			 responsibilities) to disburse funds from the accounts of the committee in
			 the event of the death of the candidate, a copy of the statement filed by
			 the candidate with the Commission under such section (as well as a copy of
			 any subsequent statement of revocation filed by the candidate with the
			 Commission under such section)..
				2.Effective DateThe amendments made by this Act shall apply with respect to authorized campaign committees which
			 are designated under section 302(e)(1) of the Federal Election Campaign
			 Act of 1971 before, on, or after the date of the enactment of this Act.
		
